DETAILED ACTION
Claims 1-5 and 7-19 are considered for examination. Claims 1, 2, 8, 11, 12, 13, and 17 are amended. Claims 6 and 20 are canceled. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Arguments
Applicants arguments filed 1/28/2021 have been fully considered but are not persuasive in full.
In response to applicant’s arguments under §101 on page 10 and 11-12, that the rejection of claims 11 and 12 as including a transitory signal should be withdrawn in light of paragraph [0051] of the specification, The Office finds this argument persuasive. The cited paragraph provides an explicit definition that obviates the eligible subject matter issue. The previous rejection is withdrawn herein.
In response to applicant’s arguments under §112(a) on page 11, that the cited amendments obviate all previous issues under §112(a), The Office finds this argument non-persuasive. The present amendments fail to overcome all of the previous rejections of records and additionally introduces new issues as set forth in the action below. 
In response to applicant’s arguments under §101 on page 12 and 14-15, that the amended claims are not directed toward a judicial exception, The Office finds this argument non-persuasive. As detailed herein, the claims still recite the mental process and/or certain method of organizing human activity of a content developer analyzing domain content to create tutoring content to provide to a teacher for use in teaching a student learning the domain content. Contrary to the remarks on page 14-15, The Office previously noted that the claims embody the sub-category of managing an interaction between people (including teaching activities) within the certain method of organizing human activity category. The claimed steps recite managing an interaction between people through the creation of curated tutoring content to provide to a teacher to teach a student. Arguments stating that the claims are not directed toward the tutoring content but evaluation of such tutoring content is not relevant in the embodied judicial exception. Additionally, the claims further describe the mental processes and evaluations that are taken by the content developer when developing such tutoring content in the human analog as described below DDR Holdings, LLC v. Hotels.com, LP, 773 F.3d 1245 (Fed Cir. 2014), “recitation of generic computer limitations does not make an otherwise ineligible claim patent-eligible. 134 S. Ct. at 2358. The bare fact that a computer exists in the physical rather than purely conceptual realm ‘is beside the point.' id." (See DDR pg. 17).  The instant claims merely describe the use of a conventional computer to automate the embodied judicial exception under §2106.05(f). For at least these reasons, the claims are still seen as embodying one or more a judicial exceptions.
In response to applicant’s arguments under §101 on page 12-13, 17-19, that the claims are directed toward a practical application, The Office finds this argument non-persuasive. The amended claim details regarding the user interface have a readily appreciable human analog wherein a user organizes and writes on materials on a desk surface and mentally and/or physically performs the steps done by the processor to enact the claimed invention.  This constitutes the mere use of the user interface and computer as a tool to automate the embodied judicial exception under MPEP §2106.05(f). As discussed herein, the details of the user interface does not provide sufficient details to confine the use of the judicial exception to a practical application under MPEP §2106.05(b) through the use of a specific machine. Regarding other presented arguments, pre-emption is not the guiding test when determining if an invention is directed toward a practical application. Moreover, the claims do not represent an improvement to technology under MPEP §2106.05(a) as the problem being solved is not specific to a technical environment as illustrated by the provided human analog nor are the advancements improving the functioning of a computer itself. For at least these reasons, the claims are still seen as directed toward a judicial exception.
In response to applicant’s arguments under §101 on page 19-21, that the claims recite significantly more than the embodied judicial exception, The Office finds this argument non-persuasive. All limitations of the claims have been considered both individually and in combination as addressed 
In response to applicant’s arguments under §103 on page 21 that the previous art of record fails to disclose the amended invention, The Office finds this argument persuasive, however moot in light of a new combination of reference which renders the newly claimed invention obvious. Regarding arguments on page 22-24 that the previous rejection of record fails to disclose the “tutoring script”, The Office finds this argument non-persuasive. Under broadest reasonable interpretation of the term “script” in light of the specification the limitation “tutoring script comprising questions to be presented to the student…” merely requires that the environment receive “something written” which comprises question to be presented to the student1. This is disclosed in Brawner as previously cited. However, in any event, a reference is provided in the present rejection to meet the newly required limitations of the training content. Motivation and details of the newly presented rejection are provided below. For at least these reasons, the rejection under §103 is adapted and maintained in the instant rejection.
Examiner’s response to arguments are intended to be compliant with each and every argument included within applicant’s Remarks. In cases, some arguments may be addressed between various responses within this Office Action. Generally, acquiescence is not intended for any arguments not addressed in their totality. In contrast, each and every argument not addressed in the previous Office Action by applicant is/are considered acquiescent forthwith. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 11, 12, and dependents thereof, are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. In particular, sufficient description (e.g., a flowchart, step-by-step instructions or the like) is not provided for “receiving … domain content … wherein the domain content is broken into concept chunks, each of the concept chunks corresponding to a concept within the domain content” as originally filed specification fails to disclose either (1) how such content chunking is performed by the computer (still embodied by the claim under BRI) or (2) that the content chunking is performed by a user and received by the system. Examples in the specification are detailed in ¶ [0028], which states that domain content may be broken into concept chunks using “semantic and/or syntactic analysis, natural language processing, or other analysis techniques”, but such techniques are not disclosed. There is no support in the specification stating that the domain content is already received broken into chunks, wherein this is either done previously or done by a content developer. To remedy such issue, examiner suggests narrowing the scope of the claim to avoid the limitation, showing where support for how the domain content is divided into concept chunks in order for the claims to be compliant under §112(a) and commensurate with the subject matter supported in the specification.
Claims 1, 11, 12, 15, and dependents thereof, are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. In particular, sufficient description (e.g., a flowchart, step-by-step instructions or the like) is not provided for the system evaluating the tutoring content against the domain content to “identifying missing tutorial content… wherein identifying missing tutoring content comprises determining the tutoring content fails to cover at least one topic found within the domain by comparing questions, answers, and question-answer 
Claims 1, 11, 12, and dependents thereof, are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. In particular, sufficient description (e.g., a flowchart, step-by-step instructions or the like) is not provided for “wherein the evaluating comprises determining a suitability of a portion of the tutoring content as being presented as a particular activity”. Examples in the specification are detailed in ¶ [0037] wherein the determined metrics from questions/answers are fed into a trained classifier to determine if the question/answer would be suitable for certain activates (i.e., fill-in-the-blank activity or concept grouping activity). However, a description of how the classifier is trained and based upon what data the training occurs is not provided in the specification. To remedy such issue, examiner suggests narrowing the scope of the claim to avoid the limitation, showing where support for how the classifier is trained to determine the suitability of a portion of the tutoring content for a particular activity in order for the claims to be compliant under §112(a) and commensurate with the subject matter supported in the specification.
Claims 2, 13, and dependents thereof, are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  In particular, sufficient description (e.g., a flowchart, step-by-step instructions or the like) is not provided for the system to “extracting, by analyzing using at least one natural language processing technique, and parsing the domain content (i) domain concepts”. Examples in the specification are detailed in ¶ [0028]-[0029], [0035] 
Claims 3, 14, and dependents thereof, are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  In particular, sufficient description (e.g., a flowchart, step-by-step instructions or the like) is not provided for the system to “generate a concept graph from the extracted domain concepts”. Examples in the specification are detailed in ¶ [0028]-[0029,][0035] and Figures 2 and 4 wherein domain content is broken down into concept chunks, however a description of how the domain content are analyzed to determine the concepts contained therein and organized into a concept graph is not provided in the specification. Particularly, ¶ [0028] merely states that this may be accomplished using “semantic and/or syntactic analysis, natural language processing, or other analysis techniques” and that the graph is created in [00029] using concepts as nodes and identified relationships based on content prerequisites and dependencies, but such techniques for breaking the domain content into chunks and determining concept relationships are not disclosed in the specification. To remedy such issue, examiner suggests narrowing the scope of the claim to avoid the limitation or showing where support for how concept information is extracted from domain content and used to create concept graph with determined concept relationships in order for the claims to be compliant under §112(a) and commensurate with the subject matter supported in the specification.
Claims 8, 17, and dependents thereof, are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  In particular, sufficient description (e.g., a flowchart, step-by-step instructions or the like) is not provided for the system to perform the steps of “identifying a redundancy of questions and answers within the tutoring content by .
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 8, 11-13, 17, and any dependents thereof, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 11, and 12 recite the limitation "the tutoring content " in line 6 (w.r.t. claim 1).  There is insufficient antecedent basis for this limitation in the claim.
Claims 1, 11, and 12 recite the limitation "the parsed content " on the first lines of page 3 (w.r.t. claim 1).  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 and 13 recite “comprising extracting, by analyzing using at least one language processing technique, and parsing the domain content (i) domain concepts and (ii) metrics corresponding to the domain concepts”. It is currently unclear whether the claim requires (1) extracting domain concepts and metrics corresponding to the domain concepts by analyzing and parsing the domain content or (2) the system performs some form of extracting by analyzing and parsing the domain content concepts and metrics corresponding to the domain concepts. Accordingly, the examiner is unable to determine the meets and bounds of the claims. For the purposes of examination, interpretation (1) is taken.
Claims 8 and 17 
Rejections made below are made as best understood in light of the rejections under §112 above.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-5 and 7-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Independent claims 1, 11, and 12 recites an abstract idea of a teacher teaching a student and improving teaching content which falls within the “Mental Processes” and “Certain Method of Organizing Human Activity” groupings of abstract ideas subject to the 2019 Revised Patent Subject Matter Eligibility Guidance2.  Specifically, the claims recite the steps shown below, annotated to recite the corresponding abstract mental process and/or instance of managing interactions between people: 
a method wherein a teacher attempts to converse with a student to teach the student concepts from a domain wherein the topics of the conversation are curated by another user, comprising: 
receiving, within a user interface of a development environment for developing a conversational tutor and from a tutoring content developer, domain content corresponding to a domain of the conversational tutor, wherein the conversational tutor comprises a conversational agent designed to assist students in learning a domain wherein a content developer receives information on a subject domain such as papers, books, notes, etc. on their desk, wherein the content developer works to create tutoring content which can be given to another teacher to be taught to a student about the domain content domain through conversation, wherein the domain content is broken into concept chunks, each of the concept chunks corresponding to a concept within the domain content, wherein the tutoring content is displayed within the user interface in a hierarchical organization allowing the tutoring content developer to interact with and organize the tutoring content, wherein the user interface comprises a plurality of sections for interface by the tutoring content developer for developing and modifying the tutoring content wherein the information is organized into topics (e.g., addition, subtraction, etc.) either by the content developer or when received, wherein the information is arranged on the content developer’s desk in some organization and they content developer may write on the papers, books, notes and move them around the desk; 
receiving, at the user interface of the development environment, tutoring content developed by a user, wherein the tutoring content comprises a tutoring script comprising questions to be presented to the student during a tutoring session with the conversational tutor to assist the student in learning the domain wherein the content developer receives or creates a script for teaching the content to the student and places the script on the desk; 
evaluating, within the development environment using a tutoring content analyzer of the development environment, the tutoring content against the domain content, wherein the evaluating comprises (i) identifying missing tutoring content, (ii) identifying the difficulty of the tutoring content, and (iii) identifying question dependencies wherein the content developer uses their mind to compare the tutoring content with the domain content to identify any missing tutoring content, the difficulty of the content, and any dependencies between questions within the tutoring content, wherein the evaluating comprises parsing the tutoring content into at least questions and answers and computing tutoring content metrics for the tutoring content using the parsed content wherein the content developer mentally parses the tutoring content into questions and answers, wherein identifying missing tutoring content comprises determining the tutoring content fails to cover at least one topic found within the domain by comparing questions, answers, and question-answer pairs of the tutoring content against the concept chunks of the domain content and identifying a concept chunk is not covered by the tutoring content wherein the content developer mentally determines how well the tutoring content covers the domain content on the desk and identifies a piece of the domain content not covered in the tutoring content, wherein the evaluating comprises determining a suitability of a portion of the tutoring content as being presented as a particular activity wherein the content developer also determines if a particular question is suitable for use as a fill in the blank question, a matching question or the like based on difficulty or other mentally determined factors; and 
providing, at the user interface of the development environment and within one of the plurality of sections, at least one recommendation, identified from results of the evaluation, for adjusting the tutoring content wherein the content developer may write on the tutoring content on the desk a suggestion to change the tutoring content in some form based upon the mental analysis.
The instant claims as recited, in a broadest reasonable interpretation, capture the abstract ideas of (1) improving a tutoring script as a teacher teaches content to a student in a conversational fashion, and (2) the mental process taken to improve the tutoring script. That is, other than reciting a “conversational agent”, “within a user interface of a development environment”, “using a tutoring content analyzer”, and configured “computer readable program code” (claims 11 and 12), nothing in the claims as drafted precludes the steps above from reasonably and reliably being performed in the mind and/or as conventionally performed in a pre-computer age implementation. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, and/or a certain method of managing interactions between people but for the recitation of generic computer components, then it falls within the “Mental Processes” and “Certain Method of Organizing Human Activity” groupings of abstract ideas, respectively. Accordingly, the claims recite one or more abstract idea(s) under Step 2A: Prong One.
The Judicial Exception(s) is/are not integrated into a practical application. In particular, the claim recites the use of a conversational agent and program code to perform the claimed method steps. The conversational agent, user interface development environment, tutoring content analyzer, and program code all both recited at a high-level of generality (e.g., a generic computer providing a user interface to develop content and automatic analysis of such development content) such that it amounts to no more than mere instructions to apply the exception using a generic computer component and user interface under MPEP §2106.05(f)&(h). Moreover, these generic, additional elements thus do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea under MPEP §2106.05(b)(c)&(e) as they recite features which are merely readily appreciable in the human analog. Additionally, these additional elements fail to provide an improvement to the technical field of providing intelligent tutoring interactions under MPEP §2106.05(a) as they merely recite the generic use of a computer as a tool to automate existing mental and human operated practices. directed to an abstract idea under Step 2A: Prong Two.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception(s) to which they are directed. The independent claims do no more than call on a method with basic functionality for using a computer to curate and develop tutoring content, devoid of any inventive concepts. The additional elements in the claims, when taken alone and in ordered combination, are not sufficient to amount to significantly more than the judicial exception because the additional elements or combination of elements in the claims other than the abstract idea per se amount to no more than: requiring no more than a generic computer to perform generic computer functions that are well-understood, routine and conventional activities previously known to the industry under MPEP §2106.05(d) or reciting mere insignificant post-solution activity under MPEP §2106.05(g). 
For example, claim 11, which has explicit, additional limitations when compared to claims 1 and 12, merely recites "an apparatus, comprising a least one processor, and a computer readable storage medium having computer readable code embodied therewith and executable by the at least one processor" which is recited as pertaining to a generic purpose computer as per MPEP§2106.05(d)(II)(i-iv), particularly TLI Communications. The claimed "conversational agent" as disclosed by applicant is a ubiquitous technology in the modern era, as admitted through the description of how the conversational agent functions which relies upon the well-known nature of such agents for sufficient written description support and as officially noted as conventional herein. Furthermore, to the extent to which the application claims that the processor performs the claimed functional and steps are performed using a tutoring content analyzer of the development environment is seen as merely implementing functions in a computer as deemed conventional as per Bancorp Services v. Sun Life and Alice. The use and display of information in a graphical user interface is deemed conventional as per Ameranth and based upon the written description in [0026] which relies upon the well-known nature of such user interface components for sufficient written description support. This represents a generic computer performing generic computer functions that are well-understood, routine and conventional activities previously known to the industry 
All dependent claims have been analyzed and do not cure the deficiencies of the independent claims. For further exemplification of the dependent claims, claims 2-10 and 13-19 simply further exemplify aspects of the abstract teaching improvement method and mental processes performed therein. For example, in claims 2-4  the content developer identifies concepts within the domain content and creates a concept graph, in claim 5 the teacher acts out the conversation to determine question dependencies, in claim 15 the teacher identifies concepts missing in the tutoring content, in claim 7-8 the teacher identifies the difficulty or redundancy of questions, in claim 9 the teacher identifies content a student is having trouble with, and in claim 10 the teacher recommends a tutoring activity for a particular concept from the domain content. Counterparts in other claim sets recite similar features. These further limitations do not direct the claims to a practical application or amount to significantly more than the monopolization of the aforementioned judicial exception and are thus rejected.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5, 9-13, 15, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Brawner (2015)3 in view of Jenkins et al. (US Pub. 2014/0120513 A1), and in further view of Borha et al. (2015/0186782 A1) and Brown (2014)4.
In re Claim 1, Brawner discloses: a method (at least wherein Brawner describes the TRADEM application which is a tool utilized for the rapid supervised creation of expert models for conversational pedagogical agents. Wherein TRADEM functions by having a user import documents from a domain, utilizing NLP to analyze such documents and generated a topical map and associate questions and learning content with each topic and export the generated content to a conversational tutor as an expert model for use in assisting a learner with learning the domain content. Wherein an overview of the system is described on page 70, wherein domain content is uploaded in Figure 1, wherein a topic map is created in Figure 4, and the expert model is exported into a conversational tutor in Figure 7. See the entirety of the reference for further examples), comprising: receiving, within a user interface of a development environment for developing a conversational tutor and from a tutoring content developer, domain content corresponding to a domain of the conversational tutor, wherein the conversational tutor comprises a conversational agent designed to assist students in learning a domain (at least at Figure 1 and page 71, wherein a corpus of documents is uploaded into the TRADEM application environment for use with a wherein the domain content is broken into concept chunks, each of the concept chunks corresponding to a concept within the domain content, wherein the tutoring content is displayed within the user interface in a hierarchical organization allowing the tutoring content developer to interact with and organize the tutoring content, wherein the user interface comprises a plurality of sections for interface by the tutoring content developer for developing and modifying the tutoring content (at least at Figure 3-4 and 71-72, wherein the domain content is divided into topics and displayed in the user interface in a graphical hierarchical fashion via the concept graph. Wherein Figure 3-4, the user interface has a variety of sections for uploading content, and editing or adding questions, editing or adding the corpus or editing or adding the topics, etc.); 
receiving, at the environment, tutoring content developed by a user, wherein the tutoring content comprises [] tutoring [content] comprising questions to be presented to the student during a tutoring session with the conversational tutor to assist the student in learning the domain (at least at the expert model and the written questions generated through the user’s use of the system on page 72, including questions to be presented to a student on given topics); 
evaluating, within the development environment using a tutor content analyzer of the development environment, the tutoring content against the domain content, wherein the evaluating comprises (i) identifying missing tutoring content (at least at 72, wherein if enough questions for a particular topic in the domain content are not detected the system provides a notice to the user to manually create additional questions), (ii) […], and (iii) identifying question dependencies (at least wherein question dependencies with other topics are determined through the topic map organization from the domain content), wherein -2-Atty. Docket No. P201703604US01(790.352)the evaluating comprises parsing the [domain] content into at least questions […] and computing tutoring content metrics for the tutoring content using the parsed content, wherein identifying missing tutoring content comprises determining the tutoring content fails to cover at least one topic found within the domain by comparing questions, […] of the tutoring content against the concept chunks of the domain content and identifying a concept chunk is not covered by the tutoring content (at least at 71-72 and Figure 3-4, wherein the system parses the domain content into topics and generates questions for the topics automatically where possible. Wherein the system determines that the , […]; and 
providing, at the user interface of the development environment and within one of the plurality of sections, at least one recommendation, identified from results of the evaluation, for adjusting the tutoring content (at least at page 72, wherein a recommendation for a user to create additional questions in a topic which is not sufficiently covered is provided).
Brawner is arguably silent on receiving a tutoring script developed by a user at the user interface and parsing the tutoring script into questions and answers, but Jenkins et al. teaches: [an system for analyzing a corpus of documents and creating questions and answers, which comprises] receiving, at the user interface of the development environment, tutoring content developed by a user, wherein the tutoring content comprises a tutoring script comprising questions to be presented to [content consumers]; […] wherein the evaluating comprises parsing the tutoring content into at least questions and answers  (at least at ¶ [0035], [0039]-[0043], [0049], wherein when a document is added to the corpus of domain content by a content creator it includes a list of questions regarding the content created by the content creator. Wherein the system additionally creates their own questions regarding the content and also attempts to answer the content creator questions by pulling answers from the domain content).
Thus, it would have been obvious for an individual having ordinary skill in the art at the time the invention was effectively filed to have modified the invention as disclosed by Brawner to have the uploaded documents also include question scripts made by content creators and extract these scripts into questions and answers usable by the system, as taught by Jenkins et al., for the purpose of having questions be created and curated by user’s best able to create them and to be paired with content in the corpus for the benefit of ensuring the quality of questions provided to students which more accurately reflects content in the domain content.
Brawner is arguably silent on evaluating tutoring content against the domain content to determine the difficulty of the tutoring content and using question answer pairs to determine missing tutoring topics and content metrics, but Borha et al. teaches: [an system for analyzing a corpus of documents and analyzing questions and answers created to reflect the corpus, which comprises] evaluating, within the development environment using a tutoring content analyzer of the development environment, the tutoring content against the domain content, wherein the evaluating comprises (i) identifying missing tutoring content, (ii) identifying the difficulty of the tutoring content, and (iii) identifying question dependencies (at least at ¶ [0051] – [0054], wherein the system is given a question paper containing a list of questions related to a corpus of text on various topics. Wherein [0052] the system finds answers for the list of questions and where those answers originate from in the corpus. Wherein the system determines the difficulty of the list of questions by comparing them to the domain content using determined question concept dependencies in [0054] and [0057]-[0063]), wherein the evaluating comprises parsing the tutoring content into at least questions and answers and computing tutoring content metrics for the tutoring content using the parsed content (at least at [0052], wherein the tutoring content is parsed into questions and answers and the coverage and difficulty of the tutoring question list is determined using this content as in [0055]-[0063]), wherein identifying missing tutoring content comprises determining the tutoring content fails to cover at least one topic found within the domain by comparing questions, answers, and question-answer pairs of the tutoring content against the concept chunks of the domain content and identifying a concept chunk is not covered by the tutoring content (at least at ¶ [0054], wherein the system determines whether each individual topic in the corpus is covered by the list of question as in [0054]-[0057] by generating an answer for each question and determining based on this information if every topic in the corpus is covered by the list of questions and their derived answers).
Thus, it would have been obvious for an individual having ordinary skill in the art at the time the invention was effectively filed to have modified the invention as disclosed by Brawner to evaluate the tutoring content against the domain content to determine the difficulty of the tutoring content and to use the derived answers to questions when determining missing tutoring topics, as taught by Borha et al., for the purpose of identifying the difficulty and dependencies of particular questions based on their answers for the benefit of enabling the system to more accurately determine the difficulty of questions to aid in content provision and for the purpose of using derived answers to questions to further determine if a topic is missing in the tutoring content for the benefit of increasing the system ability to avoid missing topics in the tutoring content which are covered in the domain, thereby increasing the completeness of the tutoring system.
Brawner is arguably silent on TRADEM identifying the suitability of a portion of the tutoring content as being presented as a certain activity, but Brown teaches: [an additional description of the TRADEM system, which comprises] wherein the evaluating comprises determining the suitability of a portion of the tutoring content as being presented as a certain activity (at least at page 163-166 for an overview of the TRADEM system, wherein 165/166 questions are presented in an order defined by the topic map based on pre-requisite structure identified from the corpus of content. Wherein determining the suitability of presenting a question as a first or second question activity is determined based upon evaluating question dependencies within the domain content to provide tutoring content in a certain order).
Thus, it would have been obvious for an individual having ordinary skill in the art at the time the invention was effectively filed to have modified the invention as disclosed by Brawner to evaluate the suitability of questions being presented in a certain order by comparing the tutoring content with the domain content, as taught by Brown, for the purpose of having the system provide content to the learner in an order which sequentially builds on concepts for the benefit of increasing the pedagogic power of the system.
In re Claim 2, the previous combination of Brawner, Jenkins, Borha et al., and Brown as applied to claim 1 discloses the claimed invention as shown above. Brawner further discloses: comprising extracting, by analyzing using at least one language processing technique, and parsing the domain content (i) domain concepts and (ii) metrics corresponding to the domain concepts (at least at Figure 4 and page 72, wherein domain topics are extracted from the document corpus using a language processing technique and the number of questions and paragraphs within each topic are identified by the system. See also Browne at 165-166 and 163 and Borha at [0055]-[0063]).
In re Claim 3, the previous combination of Brawner, Jenkins, Borha et al., and Brown as applied to claim 2 discloses the claimed invention as shown above. Brawner further discloses: wherein the analyzing comprises generating a concept graph from the extracted domain concepts (at least at Figure 4 and page 72, wherein domain topics are extracted from the document corpus to form a concept graph. See also Browne
In re Claim 5, the previous combination of Brawner, Jenkins, Borha et al., and Brown as applied to claim 3 discloses the claimed invention as shown above. Brawner is arguably silent on, but Brown teaches: [an implementation of the TRADEM system] wherein the identifying question dependencies comprises simulating a dialog flow of the conversational tutor (at least at page 165, wherein pre-requisites are identified when a user fails to complete a particular topic within the dialog flow and the system returns the user to pre-requisite topics). 
Thus, it would have been obvious for an individual having ordinary skill in the art at the time the invention was effectively filed to have modified the invention as disclosed by Brawner to have the system identify question dependencies during implementation, as taught by Brawner, for the purpose of informing the user of the pre-requisites for a particular topic for the benefit of increasing the user’s understanding of the organizational structure of domain content and information needed to solve particular problems.
In re Claim 9, the previous combination of Brawner, Jenkins, Borha et al., and Brown as applied to claim 1 discloses the claimed invention as shown above. Brawner is arguably silent on, but Brown teaches: wherein the evaluating comprises (i) capturing interaction information from at least one student interacting with the conversational tutor during deployment of the conversational tutor and (ii) determining, from the interaction information, if the at least one student is experiencing difficulty with the tutoring content of the conversational tutor (at least at 165, wherein the system determines if a user does poorly with tutoring content in order to determine how to adapt the tutoring content to improve their understanding). 
Thus, it would have been obvious for an individual having ordinary skill in the art at the time the invention was effectively filed to have modified the invention as disclosed by Brawner to track user understanding during deployment of the conversational tutor, as taught by Brown, for the purpose of having the system better positioned to adapt content to the learner for the user to best comprehend the material for the benefit of increasing the pedagogic power of the system.
In re Claim 10, the previous combination of Brawner, Jenkins, Borha et al., and Brown as applied to claim 1 discloses the claimed invention as shown above. Brawner further teaches: wherein the providing at least one recommendation comprises recommending at least one tutoring activity for a concept within the domain, to be included in the tutoring content (at least at Figure 4 and page 72, wherein domain topics are extracted and questions for particular concepts are suggested by the system).
In re Claim 11, Brawner discloses: an apparatus (at least wherein Brawner describes the TRADEM application which is a tool utilized for the rapid supervised creation of expert models for conversational pedagogical agents. Wherein TRADEM functions by having a user import documents from a domain, utilizing NLP to analyze such documents and generated a topical map and associate questions and learning content with each topic and export the generated content to a conversational tutor as an expert model for use in assisting a learner with learning the domain content. Wherein an overview of the system is described on page 70, wherein domain content is uploaded in Figure 1, wherein a topic map is created in Figure 4, and the expert model is exported into a conversational tutor in Figure 7. See the entirety of the reference for further examples), comprising:  at least one processor; and a computer readable storage medium having computer readable program code embodied therewith and executable by the at least one processor, the computer readable program code comprising:
computer readable program code configured to receive, within a user interface of a development in an environment for developing a conversational tutor and from a tutoring content developer, domain content corresponding to a domain of the conversational tutor, wherein the conversational tutor comprises a conversational agent designed to assist students in learning a domain (at least at Figure 1 and page 71, wherein a corpus of documents is uploaded into the TRADEM application for creating tutoring content in the form of an expert model for a conversational tutor), wherein the domain content is broken into concept chunks, each of the concept chunks corresponding to a concept within the domain content, wherein the tutoring content is displayed within the user interface in a hierarchical organization allowing the tutoring content developer to interact with and organize the tutoring content, wherein the user interface comprises a plurality of sections for interface by the tutoring content developer for developing and modifying the tutoring content (at least at Figure 3-4 and 71-72, wherein the domain content is divided into topics and displayed in the user interface in a graphical hierarchical fashion via the concept graph. Wherein Figure 3-4, the user interface has a variety of sections for uploading content, and editing or adding questions, editing or adding the corpus or editing or adding the topics, etc.); 
computer readable program code configured to receive, at the user interface of the development environment, tutoring content developed by a user, wherein the tutoring content comprises [] tutoring [content] comprising questions to be presented to the student during a tutoring session with the conversational tutor to assist the student in learning the domain (at least at the expert model and questions generated through the user’s use of the system on page 72, including questions to be presented to a student on given topics); 
computer readable program code configured to evaluate, within the development environment using a tutoring content analyzer of the development environment, the tutoring content against the domain content, wherein the evaluating comprises (i) identifying missing tutoring content (at least at 72, wherein if enough questions for a particular topic are not detected the system provides a notice to the user to manually create additional questions), (ii) […], and (iii) identifying question dependencies (at least wherein question dependencies with other topics are determined through the topic map organization), wherein -2-Atty. Docket No. P201703604US01(790.352)the evaluating comprises parsing the [domain] content into at least questions […] and computing tutoring content metrics for the tutoring content using the parsed content, wherein identifying missing tutoring content comprises determining the tutoring content fails to cover at least one topic found within the domain by comparing questions, […] of the tutoring content against the concept chunks of the domain content and identifying a concept chunk is not covered by the tutoring content (at least at 71-72 and Figure 3-4, wherein the system parses the domain content into topics and generates questions for the topics automatically where possible. Wherein the system determines that the provided and determined questions fail to cover a particular topic in the domain content and identifies this by stating that no or too few questions exist for a specific topic), […]; and 
computer readable program code configured to provide, at the user interface of the developer environment and within one of the plurality of sections, at least one recommendation, identified from results of the evaluation, for adjusting the tutoring content (at least at page 72, wherein a recommendation for a use to create additional questions is provided).
Brawner is arguably silent on receiving a tutoring script developed by a user at the user interface and parsing the tutoring script into questions and answers, but Jenkins et al. teaches: [an system for analyzing a corpus of documents and creating questions and answers, which comprises] receiving, at the user interface of the development environment, tutoring content developed by a user, wherein the tutoring content comprises a tutoring script comprising questions to be presented to [content consumers]; […] wherein the evaluating comprises parsing the tutoring content into at least questions and answers  (at least at ¶ [0035], [0039]-[0043], [0049], wherein when a document is added to the corpus of domain content by a content creator it includes a list of questions regarding the content created by the content creator. Wherein the system additionally creates their own questions regarding the content and also attempts to answer the content creator questions by pulling answers from the domain content).
Thus, it would have been obvious for an individual having ordinary skill in the art at the time the invention was effectively filed to have modified the invention as disclosed by Brawner to have the uploaded documents also include question scripts made by content creators and extract these scripts into questions and answers usable by the system, as taught by Jenkins et al., for the purpose of having questions be created and curated by user’s best able to create them and to be paired with content in the corpus for the benefit of ensuring the quality of questions provided to students which more accurately reflects content in the domain content.
Brawner is arguably silent on evaluating tutoring content against the domain content to determine the difficulty of the tutoring content and using question answer pairs to determine missing tutoring topics and content metrics, but Borha et al. teaches: [an system for analyzing a corpus of documents and analyzing questions and answers created to reflect the corpus, which comprises] evaluating, within the development environment using a tutoring content analyzer of the development environment, the tutoring content against the domain content, wherein the evaluating comprises (i) identifying missing tutoring content, (ii) identifying the difficulty of the tutoring content, and (iii) identifying question dependencies (at least at ¶ [0051] – [0054], wherein the system is given a question paper containing a list of questions related to a corpus of text on various topics. Wherein [0052] the system finds answers for the list of questions and where those answers originate from in the corpus. Wherein the system determines the difficulty of the list of questions by comparing them to the domain content using determined question concept dependencies in [0054] and [0057]-[0063]), wherein the evaluating comprises parsing the tutoring content into at least questions and answers and computing tutoring content metrics for the tutoring content using the parsed content (at least at [0052], wherein the tutoring content is parsed into , wherein identifying missing tutoring content comprises determining the tutoring content fails to cover at least one topic found within the domain by comparing questions, answers, and question-answer pairs of the tutoring content against the concept chunks of the domain content and identifying a concept chunk is not covered by the tutoring content (at least at ¶ [0054], wherein the system determines whether each individual topic in the corpus is covered by the list of question as in [0054]-[0057] by generating an answer for each question and determining based on this information if every topic in the corpus is covered by the list of questions and their derived answers).
Thus, it would have been obvious for an individual having ordinary skill in the art at the time the invention was effectively filed to have modified the invention as disclosed by Brawner to evaluate the tutoring content against the domain content to determine the difficulty of the tutoring content and to use the derived answers to questions when determining missing tutoring topics, as taught by Borha et al., for the purpose of identifying the difficulty and dependencies of particular questions based on their answers for the benefit of enabling the system to more accurately determine the difficulty of questions to aid in content provision and for the purpose of using derived answers to questions to further determine if a topic is missing in the tutoring content for the benefit of increasing the system ability to avoid missing topics in the tutoring content which are covered in the domain, thereby increasing the completeness of the tutoring system.
Brawner is arguably silent on TRADEM identifying the suitability of a portion of the tutoring content as being presented as a certain activity, but Brown teaches: [an additional description of the TRADEM system, which comprises] wherein the evaluating comprises determining the suitability of a portion of the tutoring content as being presented as a certain activity (at least at page 163-166 for an overview of the TRADEM system, wherein 165/166 questions are presented in an order defined by the topic map based on pre-requisite structure identified from the corpus of content. Wherein determining the suitability of presenting a question as a first or second question activity is determined based upon evaluating question dependencies within the domain content to provide tutoring content in a certain order).
Brawner to evaluate the suitability of questions being presented in a certain order by comparing the tutoring content with the domain content, as taught by Brown, for the purpose of having the system provide content to the learner in an order which sequentially builds on concepts for the benefit of increasing the pedagogic power of the system.
In re Claim 12, Brawner discloses: a computer program product (at least wherein Brawner describes the TRADEM application which is a tool utilized for the rapid supervised creation of expert models for conversational pedagogical agents. Wherein TRADEM functions by having a user import documents from a domain, utilizing NLP to analyze such documents and generated a topical map and associate questions and learning content with each topic and export the generated content to a conversational tutor as an expert model for use in assisting a learner with learning the domain content. Wherein an overview of the system is described on page 70, wherein domain content is uploaded in Figure 1, wherein a topic map is created in Figure 4, and the expert model is exported into a conversational tutor in Figure 7. See the entirety of the reference for further examples), comprising:  a computer readable storage medium having computer readable program code embodied therewith, the computer readable program code executable by a processor and comprising::
computer readable program code configured to receive, within a user interface of a development environment for developing a conversational tutor and from a tutoring content developer, domain content corresponding to a domain of the conversational tutor, wherein the conversational tutor comprises a conversational agent designed to assist students in learning a domain (at least at Figure 1 and page 71, wherein a corpus of documents is uploaded into the TRADEM application for creating tutoring content in the form of an expert model for a conversational tutor) wherein the domain content is broken into concept chunks, each of the concept chunks corresponding to a concept within the domain content, wherein the tutoring content is displayed within the user interface in a hierarchical organization allowing the tutoring content developer to interact with and organize the tutoring content, wherein the user interface comprises a plurality of sections for interface by the tutoring content developer for developing and modifying the tutoring content (at least at Figure 3-4 and 71-72, wherein the domain content is divided into topics and ; 
computer readable program code configured to receive, at the user interface of the development environment, tutoring content developed by a user, wherein the tutoring content comprises a tutoring script comprising questions to be presented to the student during a tutoring session with the conversational tutor to assist the student in learning the domain (at least at the expert model and questions generated through the user’s use of the system on page 72, including questions to be presented to a student on given topics); 
computer readable program code configured to evaluate, within the development environment using a tutoring content analyzer of the development environment, the tutoring content against the domain content, wherein the evaluating comprises (i) identifying missing tutoring content (at least at 72, wherein if enough questions for a particular topic is not detected the system provides a notice to the user to manually create additional questions), (ii) […], and (iii) identifying question dependencies (at least wherein question dependencies with other topics are determined through the topic map organization); wherein -2-Atty. Docket No. P201703604US01(790.352)the evaluating comprises parsing the [domain] content into at least questions […] and computing tutoring content metrics for the tutoring content using the parsed content, wherein identifying missing tutoring content comprises determining the tutoring content fails to cover at least one topic found within the domain by comparing questions, […] of the tutoring content against the concept chunks of the domain content and identifying a concept chunk is not covered by the tutoring content (at least at 71-72 and Figure 3-4, wherein the system parses the domain content into topics and generates questions for the topics automatically where possible. Wherein the system determines that the provided and determined questions fail to cover a particular topic in the domain content and identifies this by stating that no or too few questions exist for a specific topic), […]; and
computer readable program code configured to provide, at the user interface of the development environment and within one of the plurality of sections, at least one recommendation, identified from results of the evaluation, for adjusting the tutoring content (at least at page 72, wherein a recommendation for a use to create additional questions is provided).
Brawner is arguably silent on receiving a tutoring script developed by a user at the user interface and parsing the tutoring script into questions and answers, but Jenkins et al. teaches: [an system for analyzing a corpus of documents and creating questions and answers, which comprises] receiving, at the user interface of the development environment, tutoring content developed by a user, wherein the tutoring content comprises a tutoring script comprising questions to be presented to [content consumers]; […] wherein the evaluating comprises parsing the tutoring content into at least questions and answers  (at least at ¶ [0035], [0039]-[0043], [0049], wherein when a document is added to the corpus of domain content by a content creator it includes a list of questions regarding the content created by the content creator. Wherein the system additionally creates their own questions regarding the content and also attempts to answer the content creator questions by pulling answers from the domain content).
Thus, it would have been obvious for an individual having ordinary skill in the art at the time the invention was effectively filed to have modified the invention as disclosed by Brawner to have the uploaded documents also include question scripts made by content creators and extract these scripts into questions and answers usable by the system, as taught by Jenkins et al., for the purpose of having questions be created and curated by user’s best able to create them and to be paired with content in the corpus for the benefit of ensuring the quality of questions provided to students which more accurately reflects content in the domain content.
Brawner is arguably silent on evaluating tutoring content against the domain content to determine the difficulty of the tutoring content and using question answer pairs to determine missing tutoring topics and content metrics, but Borha et al. teaches: [an system for analyzing a corpus of documents and analyzing questions and answers created to reflect the corpus, which comprises] evaluating, within the development environment using a tutoring content analyzer of the development environment, the tutoring content against the domain content, wherein the evaluating comprises (i) identifying missing tutoring content, (ii) identifying the difficulty of the tutoring content, and (iii) identifying question dependencies (at least at ¶ [0051] – [0054], wherein the system is given a question paper containing a list of questions related to a corpus of text on various topics. Wherein [0052] the system finds answers for the list of questions and where those answers originate from in the corpus. Wherein the system determines the difficulty of the list of questions by comparing them to the domain content using determined question wherein the evaluating comprises parsing the tutoring content into at least questions and answers and computing tutoring content metrics for the tutoring content using the parsed content (at least at [0052], wherein the tutoring content is parsed into questions and answers and the coverage and difficulty of the tutoring question list is determined using this content as in [0055]-[0063]), wherein identifying missing tutoring content comprises determining the tutoring content fails to cover at least one topic found within the domain by comparing questions, answers, and question-answer pairs of the tutoring content against the concept chunks of the domain content and identifying a concept chunk is not covered by the tutoring content (at least at ¶ [0054], wherein the system determines whether each individual topic in the corpus is covered by the list of question as in [0054]-[0057] by generating an answer for each question and determining based on this information if every topic in the corpus is covered by the list of questions and their derived answers).
Thus, it would have been obvious for an individual having ordinary skill in the art at the time the invention was effectively filed to have modified the invention as disclosed by Brawner to evaluate the tutoring content against the domain content to determine the difficulty of the tutoring content and to use the derived answers to questions when determining missing tutoring topics, as taught by Borha et al., for the purpose of identifying the difficulty and dependencies of particular questions based on their answers for the benefit of enabling the system to more accurately determine the difficulty of questions to aid in content provision and for the purpose of using derived answers to questions to further determine if a topic is missing in the tutoring content for the benefit of increasing the system ability to avoid missing topics in the tutoring content which are covered in the domain, thereby increasing the completeness of the tutoring system.
Brawner is arguably silent on TRADEM identifying the suitability of a portion of the tutoring content as being presented as a certain activity, but Brown teaches: [an additional description of the TRADEM system, which comprises] wherein the evaluating comprises determining the suitability of a portion of the tutoring content as being presented as a certain activity (at least at page 163-166 for an overview of the TRADEM system, wherein 165/166 questions are presented in an order defined by the topic map based on pre-requisite structure identified from the corpus of content. Wherein determining the suitability of presenting a question as a first or second question activity is determined based upon 
Thus, it would have been obvious for an individual having ordinary skill in the art at the time the invention was effectively filed to have modified the invention as disclosed by Brawner to evaluate the suitability of questions being presented in a certain order by comparing the tutoring content with the domain content, as taught by Brown, for the purpose of having the system provide content to the learner in an order which sequentially builds on concepts for the benefit of increasing the pedagogic power of the system.
In re Claim 13, the previous combination of Brawner, Jenkins, Borha et al., and Brown as applied to claim 12 discloses the claimed invention as shown above. Brawner further discloses: comprising extracting, by analyzing using at least one language processing technique, and parsing the domain content (i) domain concepts and (ii) metrics corresponding to the domain concepts (at least at Figure 4 and page 72, wherein domain topics are extracted from the document corpus using a language processing technique and the number of questions and paragraphs within each topic are identified by the system. See also Browne at 165-166 and 163, and Borha at [0055]-[0063]).
In re Claim 15, the previous combination of Brawner, Jenkins, Borha et al., and Brown as applied to claim 12 discloses the claimed invention as shown above. Brawner further teaches: wherein the identifying missing tutoring content comprises (i) comparing the tutoring content to the domain content and (ii) identifying concepts within the domain content not covered by the tutoring content (at least at Figure 4 and page 72, wherein domain topics are extracted and it is determined that there are no questions related to a particular concept).
In re Claim 18, the previous combination of Brawner, Jenkins, Borha et al., and Brown as applied to claim 12 discloses the claimed invention as shown above. Brawner is arguably silent on, but Brown teaches: wherein the evaluating comprises (i) capturing interaction information from at least one student interacting with the conversational tutor during deployment of the conversational tutor and (ii) determining, from the interaction information, if the at least one student is experiencing difficulty with the tutoring content of the conversational tutor (at least at 165, wherein the system determines if a user does poorly 
Thus, it would have been obvious for an individual having ordinary skill in the art at the time the invention was effectively filed to have modified the invention as disclosed by Brawner to track user understanding during deployment of the conversational tutor, as taught by Brown, for the purpose of having the system better positioned to adapt content to the learner for the user to best comprehend the material for the benefit of increasing the pedagogic power of the system.
In re Claim 19, the previous combination of Brawner, Jenkins, Borha et al., and Brown as applied to claim 12 discloses the claimed invention as shown above. Brawner further teaches: wherein the providing at least one recommendation comprises recommending at least one tutoring activity for a concept within the domain, to be included in the tutoring content (at least at Figure 4 and page 72, wherein domain topics are extracted and questions for particular concepts are suggested by the system).
Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over the previous combination of Brawner, Jenkins, Borha et al., and Brown as applied to claims 1 and 13, respectively, in view of Robson (2013)5.
In re Claim 4, the previous combination of Brawner and Brown as applied to claim 3 discloses the claimed invention as shown above. Brawner is arguably silent on, but Robson teaches: [an implementation of the TRADEM system] wherein the identifying question dependencies comprises evaluating relationships of concepts within the concept graph (at least at page 6, wherein pre-requisite concepts are determined using a concept graph, wherein content proceeds serially along questions based upon their pre-requisite requirements. See also Brown at 165). 
Thus, it would have been obvious for an individual having ordinary skill in the art at the time the invention was effectively filed to have modified the invention as disclosed by Brawner to identify question dependencies based upon the concept graph, as taught by Robson
In re Claim 14, the previous combination of Brawner, Jenkins, Borha et al., and Brown as applied to claim 13 discloses the claimed invention as shown above. Brawner further discloses wherein the analyzing comprises generating a concept graph from the extracted domain concepts (at least at Figure 4 and page 72, wherein domain topics are extracted from the document corpus to form a concept graph. See also Browne at 165-166 and 163).
Brawner is arguably silent on, but Robson teaches: [an implementation of the TRADEM system] wherein the identifying question dependencies comprises evaluating relationships of concepts within the concept graph (at least at page 6, wherein pre-requisite concepts are determined using a concept graph, wherein content proceeds serially along questions based upon their pre-requisite requirements. See also Brown at 165). 
Thus, it would have been obvious for an individual having ordinary skill in the art at the time the invention was effectively filed to have modified the invention as disclosed by Brawner to identify question dependencies based upon the concept graph, as taught by Robson, for the purpose of ensuring users are learning content in an appropriate order for the benefit of improving the chances the user may correctly answer a particular question and continue on with learning.
Claims 7, 8, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over the previous combination of Brawner, Jenkins, Borha et al., and Brown as applied to claims 1 and 12, respectively, in view of Enders et al. (US Pub. 2015/0074095 A1).
In re Claim 7, the previous combination of Brawner, Jenkins, Borha et al., and Brown as applied to claim 1 discloses the claimed invention as shown above. Brawner discloses wherein the identifying the difficulty of the tutoring content comprises identifying the complexity of [content] contained within the tutoring content (at least at 164-165 wherein the reading difficulty of content which is presented is determined).
Brawner is arguably silent on, but Enders et al. teaches: [a question assessment system] wherein the identifying the difficulty of the tutoring content comprises identifying the complexity of questions and answers contained within the tutoring content (at least at ¶ [0015], wherein a difficulty level of a question/answer is determined based upon a complexity of the question and the model answer to the question). 
Brawner to identify tutorial content difficulty based on question and answer similarity, as taught by Enders et al., for the purpose accurately evaluating tutorial content difficulty for the benefit of providing better adaptive content suited for particular students abilities.
In re Claim 16, the previous combination of Brawner, Jenkins, Borha et al., and Brown as applied to claim 12 discloses the claimed invention as shown above. Brawner discloses wherein the identifying the difficulty of the tutoring content comprises identifying the complexity of [content] contained within the tutoring content (at least at 164-165 wherein the reading difficulty of content which is presented is determined).
Brawner is arguably silent on, but Enders et al. teaches: [a question assessment system] wherein the identifying the difficulty of the tutoring content comprises identifying the complexity of questions and answers contained within the tutoring content (at least at ¶ [0015], wherein a difficulty level of a question/answer is determined based upon a complexity of the question and the model answer to the question). 
Thus, it would have been obvious for an individual having ordinary skill in the art at the time the invention was effectively filed to have modified the invention as disclosed by Brawner to identify tutorial content difficulty based on question and answer similarity, as taught by Enders et al., for the purpose accurately evaluating tutorial content difficulty for the benefit of providing better adaptive content suited for particular students abilities.
Claims 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over the previous combination of Brawner, Jenkins, Borha et al., and Brown as applied to claims 1 and 12, respectively, in view of Albert et al. (US Pub. 2017/0212916 A1).
In re Claim 8, the previous combination of Brawner, Jenkins, Borha et al., and Brown as applied to claim 1 discloses the claimed invention as shown above. Brawner discloses wherein the identifying the difficulty of the tutoring content comprises identifying the complexity of [content] contained within the tutoring content (at least at 164-165 wherein the reading difficulty of content that is presented is determined).
Brawner is arguably silent on, but Albert et al. teaches: [a question assessment system] wherein the evaluating comprises identifying a redundancy of questions and answers within the tutoring content by the similarity between questions and answers contained within the tutoring content (at least at ¶ [0047], wherein the system identifies questions which are similar and have similar answers and blocks the duplication of these questions). 
Thus, it would have been obvious for an individual having ordinary skill in the art at the time the invention was effectively filed to have modified the invention as disclosed by Modified Brawner to identify redundant questions by comparing the questions and their answers, as taught by Enders et al., for the purpose of preventing the duplication of questions within the database for the benefit of reducing the provision of questions the user has already mastered and the time efficiency of the system.
In re Claim 17, the previous combination of Brawner, Jenkins, Borha et al., and Brown as applied to claim 12 discloses the claimed invention as shown above. Brawner discloses wherein the identifying the difficulty of the tutoring content comprises identifying the complexity of [content] contained within the tutoring content (at least at 164-165 wherein the reading difficulty of content that is presented is determined).
Brawner is arguably silent on, but Albert et al. teaches: [a question assessment system] wherein the evaluating comprises identifying a redundancy of questions and answers within the tutoring content by the similarity between questions and answers contained within the tutoring content (at least at ¶ [0047], wherein the system identifies questions which are similar and have similar answers and blocks the duplication of these questions). 
Thus, it would have been obvious for an individual having ordinary skill in the art at the time the invention was effectively filed to have modified the invention as disclosed by Modified Brawner to identify redundant questions by comparing the questions and their answers, as taught by Enders et al., for the purpose of preventing the duplication of questions within the database for the benefit of reducing the provision of questions the user has already mastered and the time efficiency of the system.
















Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Further pertinent prior art includes but is not limited to that which is listed in the attached Notice of References Cited. These references are related to intelligent conversational tutors and the amended features.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM D ERMLICK whose telephone number is (571)270-5986.  The examiner can normally be reached on 8:30-4:30 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Hunter can be reached on (571) 270-7791.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 https://www.merriam-webster.com/dictionary/script 
        2 https://www.govinfo.gov/content/pkg/FR-2019-01-07/pdf/2018-28282.pdf 
        3 http://ceur-ws.org/Vol-1432/gift_pap10.pdf 
        4https://books.google.com/books?hl=en&lr=&id=M62MBgAAQBAJ&oi=fnd&pg=PA163&ots=JRDNxAzYm2&sig=9BU5_8Ir1gZQLSdH92_jNG5kIRk#v=onepage&q&f=false
        5 https://www.researchgate.net/publication/256067469_Transforming_Content_into_Dialogue-based_Intelligent_Tutors